Exhibit 10.1

THIRD AMENDMENT TO SERVICES AGREEMENT

THIS THIRD AMENDMENT TO THE SERVICES AGREEMENT (this “Amendment”) is made and
entered into as of the 28th day of December, 2017, by and between Third
Security, LLC, a Virginia limited liability company (“THIRD SECURITY”), and
Intrexon Corporation, a Virginia corporation (“INTREXON”).

WHEREAS, THIRD SECURITY and INTREXON entered into that certain Services
Agreement, dated as of November 1, 2015 (the “Agreement”), which Agreement was
subsequently amended such that the Agreement would expire on January 1, 2017,
unless earlier terminated or extended by agreement of the parties pursuant to
Section 4 of the Agreement; WHEREAS, the Agreement was subsequently amended such
that the Agreement would expire on January 1, 2018; and

WHEREAS, as of the date hereof, THIRD SECURITY and INTREXON desire to amend the
Agreement to extend the term of the Agreement to January 1, 2019; and

WHEREAS, pursuant to Section 4 of the Agreement, this Amendment has been
approved unanimously by the disinterested directors of the INTREXON Board of
Directors.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Amendment,
intending to be bound hereby, agree as follows:

1. Defined Terms. All capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Agreement.

2. Section 4. Section 4 of the Agreement is hereby amended by deleting such
section in its entirety and substituting the following in its stead:

“4. Term of Agreement. The term of this Agreement shall commence immediately
upon the date hereof and continue until January 1, 2019 unless earlier
terminated by agreement of the parties hereto. The Agreement may be extended on
a year-to-year basis by agreement of the Parties, with INTREXON’s agreement
conditioned on the unanimous approval of the independent directors of INTREXON’s
Board of Directors. Notwithstanding the foregoing, this Agreement shall become
terminable (i) at any time by INTREXON upon delivery of written notice to THIRD
SECURITY; and (ii) upon thirty (30) days’ notice by THIRD SECURITY upon delivery
of written notice to INTREXON. The obligations in Sections 4, 8, 9, 10 and 11
shall survive termination of this Agreement.

3. No Further Amendments. Except as specifically set forth herein, no amendments
or modifications to the Agreement are hereby effected, and the Agreement shall
remain in full force and effect.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all of which
shall together constitute but one and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

THIRD SECURITY, LLC       INTREXON CORPORATION By:   

/s/ Marcus E. Smith

      By:   

/s/ Donald P. Lehr

Name:    Marcus E. Smith       Name:    Donald P. Lehr Title:    Senior Managing
Director       Title:    Chief Legal Officer    and General Counsel         